NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50360

                Plaintiff-Appellee,             D.C. No.
                                                3:17-cr-03172-AJB-1
 v.

ALVARO ANTONIO DOMINGUEZ,                       MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted May 7, 2020**
                               Pasadena, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and HELLERSTEIN,***
District Judge.

      Alvaro Dominguez appeals from the district court’s judgment and challenges

his sentence for possession of methamphetamine with intent to distribute, in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
violation of 21 U.S.C. § 841. The district court sentenced Dominguez to a forty-

six-month term of incarceration, to be followed by a three-year period of

supervised release that is subject to various conditions—including a special

condition which forbids him from entering or residing in Mexico without

permission of the district court or his probation officer. Dominguez challenges his

custodial sentence as substantively unreasonable; the above-mentioned special

condition as procedurally and substantively unreasonable; and several of the

standard conditions of supervision as either unconstitutionally vague or wrongfully

imposed without notice based on amendments to the Sentencing Guidelines and

this circuit’s case law. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742. We affirm in part, vacate in part, and remand.

      We review the substantive reasonableness of a sentence for an abuse of

discretion. United States v. Autery, 555 F.3d 864, 871 (9th Cir. 2009). De novo

review applies to claims that conditions of supervised release violate the

Constitution, United States v. Evans, 883 F.3d 1154, 1159–60 (9th Cir. 2018), and

when a defendant is denied notice of the imposition of a non-standard condition of

supervised release, United States v. Napier, 463 F.3d 1040, 1042 (9th Cir. 2006).

Finally, we review conditions of supervised release for plain error if, as was the

case here with respect to the special condition challenged on appeal, the defendant

fails to object at the time they are imposed. United States v. Jeremiah, 493 F.3d
2
1042, 1046 (9th Cir. 2007).

      1.     The custodial sentence imposed by the district court is substantively

reasonable. It is evident from the record that the district court carefully considered

the totality of the circumstances in determining the forty-six-month below-

Guidelines sentence. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Whitehead, 532 F.3d 991, 992–93 (9th Cir. 2008) (per curiam)

(affirming below-Guidelines sentence based on district court’s reasoning). In

doing so, the district court considered the 18 U.S.C. § 3553(a) factors, in addition

to the Sentencing Guidelines, and explained its deviation from the Guidelines

range. Id. The district court, probation department, government, and defense

agreed that the applicable Guidelines range was seventy to eighty-seven

months. The government recommended a fifty-eight-month custodial

sentence. Probation recommended sixty months. Dominguez requested eighteen

months. Citing Dominguez’s age and lack of education, the district court departed

downward four levels from the otherwise applicable offense level and arrived at a

Guidelines range of forty-six to fifty-seven months. The record does not support

Dominguez’s contentions that the sentence was illogical, arbitrary, or failed to

account for Dominguez’s age and maturity level.

      2.     The district court plainly erred—procedurally and substantively—

when it imposed the special condition of supervised release prohibiting Dominguez


                                          3
from residing in Mexico without permission of the district court or his probation

officer. Because the special condition implicates Dominguez’s right to familial

association, the district court was required to make special findings on the record,

supported by evidence in the record, that the special condition is necessary for

deterrence, protection of the public, or rehabilitation, and that it involves no greater

deprivation of liberty than reasonably necessary. United States v. Wolf Child, 699
F.3d 1082, 1087 (9th Cir. 2012). Because the district court made no such findings,

and it failed to conduct an individualized examination of Dominguez’s relationship

with the affected family members, it committed procedural error. Id. at 1087–

88. Our precedent equates this procedural error with reversible error under plain

error review. Id. at 1095. That Dominguez may enter or reside in Mexico if he

obtains permission from the district court or his probation officer is irrelevant. Id.

at 1096.

      The district court’s imposition of the special condition was also

substantively unreasonable to the extent it prohibits Dominguez from residing with

his family. Nothing in the record would support a finding that this restriction on

his right to familial association involves no greater deprivation of liberty than is

reasonably necessary to accomplish the goals of deterrence, protection of the

public, or rehabilitation. Id. at 1096–97. The record indicates that Dominguez’s

family is a supportive and positive influence; that they do not have immigration


                                           4
privileges to enter the United States; that Dominguez was financially dependent on

his parents at the time of his arrest; that he does not speak English; that he has

never lived in the United States; and that he has a low risk of reoffending.

      We therefore vacate the special condition and remand to the district court for

resentencing. Conditions imposed on Dominguez on remand should be narrowly

drawn, and reasonably related to the statutory goals of supervised release and

involve no greater deprivation of Dominguez’s liberty than reasonably necessary to

accomplish these goals. Id. at 1103; U.S.S.G. § 5D1.3(b). We again note from the

record that Dominguez, although a U.S. citizen, does not have residence in the

United States. Before his detention, he lived with his family in Mexico. His

family is not authorized to enter the United States. The standard conditions of

supervised release, implicit in every criminal judgment—but subject to the

discretion of the district judge if the judge believes them to be inapplicable,

Napier, 463 F.3d at 1043—require defendants to have an “authorized residence”

within the district, and to obtain permission for travel outside the district, U.S.S.G.

§ 5D1.3(c)(1), (3). The district judge should exercise his discretion as to whether

these conditions are appropriate under the circumstances and determine if

Dominguez—a young man who will be approximately twenty-one years old upon

release—is to live with his family in Mexico, or whether an authorized residence

within the district may be required, along with travel rights to Mexico.


                                           5
      3.    The district court also imposed the following formerly standard

conditions of supervised release on Dominguez:

      No. 4 – The defendant shall support his or her dependents and meet other
      family responsibilities.

      No. 5 – The defendant shall work regularly at a lawful occupation, unless
      excused by the probation officer for schooling, training, or other acceptable
      reasons.

      No. 7 – The defendant shall refrain from excessive use of alcohol and shall
      not purchase, possess, use, distribute, or administer any controlled substance
      or any paraphernalia related to any controlled substances, except as
      prescribed by a physician.

      No. 8 – The defendant shall not frequent places where controlled substances
      are illegally sold, used, distributed, or administered.

      No. 13 – As directed by the probation officer, the defendant shall notify third
      parties of risks that may be occasioned by the defendant’s criminal record or
      personal history or characteristics and shall permit the probation officer to
      make such notifications and to confirm the defendant’s compliance with
      such notification requirement.

We recently held that conditions identical to Conditions Four, Five, and Thirteen

are unconstitutionally vague. Evans, 883 F.3d at 1162–64. Furthermore,

Condition Four does not apply to Dominguez, as he does not have any

dependents. Additionally, a November 2016 Guidelines amendment—which pre-

dates Dominguez’s sentencing—rephrased and incorporated Condition Seven into

a special condition relating to substance abuse and eliminated Condition Eight

altogether. The government concedes these conditions were unlawfully imposed.

Accordingly, we vacate these conditions.

                                           6
      In summary, we affirm the custodial sentence, vacate the aforementioned

conditions of supervised release, and remand for the district court to impose

conditions of supervised release that are consistent with this order.

      AFFIRMED in part; VACATED in part; and REMANDED.




                                          7